Case 1:21-mj-00071-N Document 1-2 Filed 04/27/21 Page 1 of 2   PageID #: <pageID>
Case 1:21-mj-00071-N Document 1-2 Filed 04/27/21 Page 2 of 2          PageID #: <pageID>




  U.S. Magistrate        Digitally signed by U.S. Magistrate Judge
                         Katherine P. Nelson
                                                                        Certified to be a true and
                                                                        correct copy of the original.
                                                                        Charles R. Diard, Jr.
                         DN: cn=U.S. Magistrate Judge Katherine P.
  Judge Katherine P.     Nelson, o=Federal Judiciary, ou=U.S.
                         Government,
                                                                        U.S. District Court
                                                                        Southern District of Alabama


  Nelson                 email=efile_nelson@alsd.uscourts.gov, c=US
                         Date: 2021.04.27 14:33:04 -06'00'
                                                                      By: Tina Wood

                                                                      Date: April 27, 2021
                                                                                           Deputy Clerk
